DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-11 and 13-20) in the reply filed on 05/03/2022 is acknowledged.  The traversal is on the ground(s) that JP S57148561A does not teach the inserting step and maintaining the shape limitation recited in claim 1. As shown below, JP’561 in view of JP’063 teaches inserting a jig on an inner peripheral side of the multilayer body to form a rectangular-shaped core and maintaining the shape while subjecting the rectangular-shaped core to heat treatment.
The requirement is still deemed proper and is therefore made FINAL. Claim 12 is withdrawn. Claims 1-11 and 13-20 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “thin strip” in claims 1, 4 and 13-14 is a relative term which renders the claim indefinite. The term “thin strip” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
The term “large degree of curvature” in claims 1-3, 5, 10 and 15-17 is a relative term which renders the claim indefinite. The term “large degree of curvature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
The term “common mode” in claim 11 is a relative term which renders the claim indefinite. The term “common mode” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8, 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP’561 (JPS 57-148561A, IDS dated 11/17/2020), and further in view of JP’063 (JPH 08-97063A, IDS dated 09/02/2019).
.Regarding claim 1, JP’561 discloses a manufacturing method of a wound magnetic core, comprising (see column 2, paragraph 2 to column 4, paragraph 1 of the specification, Figs. 2-3): making magnetic steel sheet with a thickness of 150 µm or less by an ultra-rapid cooling method; winding the sheet on a winding core (an inner peripheral jig for heat treatment and an inner peripheral jig for resin impregnation) and inserting into a jig (i.e., an outer peripheral jig 3, see FIG. 2), subjecting the portion of the wound magnetic steel sheet around which the coil is wound to heat treat from the outside to pressure, performing resin impregnation in a pressurized state after completion of the heat treatment and cooling, and releasing the pressure after curing of the impregnated resin; in the case of amorphous alloy steel sheets of Fe, B, C, Si, etc., heat treatment is performed at 300 °C to 400 °C for about 30 minutes. Heat treating amorphous strip to nanocrystalize the strip for wounded magnetic core is well-known to one of ordinary skill in the art.
Figure 2 of JP’561 discloses a laminate in a non-circular shape when viewed in an axial direction and performing a heat treatment on the laminate maintained in the non-circular shape. Fig. 2 of JP’561 also shows that the portion where the long side and the short side of the magnetic core transition is formed into a curve or an arc shape having a certain curvature, which is formed into a portion where the curvature is large in the entire magnetic core, and the winding core 1 and the jig 3 for resin impregnation are in a shape that does not contact the outer peripheral surface of the laminated body at the portion where the curvature is large.
JP’561 does not teach inserting a jig on an inner peripheral side of the multilayer body and maintaining the shape while subjecting the multilayer body to heat treatment. JP’063 teaches inserting a jig on an inner peripheral side of the multilayer body to form a rectangular-shaped core and maintaining the shape while subjecting the rectangular-shaped core to heat treatment (Abstract; Page 4-7). JP’063 discloses that the method of making a rectangular-shaped core is easy and quick (Page 1, 1st paragraph). Thus, it would be obvious to one of ordinary skill in the art to insert a jig on an inner peripheral side of the multilayer body to form a rectangular-shaped core and maintain the shape while subjecting the rectangular-shaped core to heat treatment as taught by JP’063 in the process of JP’561 in order to quickly make a rectangular-shaped core as disclosed by JP’063.
Regarding claim 2, JP’561 discloses that the resin impregnation inner peripheral jig is shaped to contact the inner peripheral surface of the multilayer body at the part where the multilayer body has the large degree of curvature, and the resin impregnation outer peripheral jig is shaped to contact at least a part of the outer peripheral surface of the multilayer body to maintain the multilayer body in the non-circular shape, but does not contact the outer peripheral surface of the multilayer body at the part where the multilayer body has the large degree of curvature (Fig. 2).
Regarding claims 7-8 and 18, JP’063 discloses that in the step of heat treatment, the rectangular-shaped core is maintained on an outer peripheral side using a heat treatment outer peripheral jig, and the heat treatment outer peripheral jig is shaped to maintain at least a part of the outer peripheral surface of the rectangular shape (Abstract; Page 4-7; Fig 2 and Fig. 3). Heat treating amorphous strip to nanocrystalize the strip for wounded magnetic core is well-known to one of ordinary skill in the art.
Regarding claim 10, JP’561 in view of JP’063 is silent on curvature. However, change in shape is a prima facie case of obviousness over JP’561 in view of JP’063. See MPEP 2144.04 IV. B.
Regarding claim 11, a wound magnetic core is used for choke coil is well-known to one of ordinary skill in the art. Thus, claim 11 is obvious over JP’561 in view of JP’063.

Claims 4, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP’561 (JPS 57-148561A, IDS dated 11/17/2020) in view of JP’063 (JPH 08-97063A, IDS dated 09/02/2019), as applied to claim 1 above, and further in view of JP’018 (JP 2016-163018A, IDS dated 09/02/2019).
Regarding claims 4 and 13, JP’561 in view of JP’063 discloses that the multilayer body has a circular shape after the winding step but does not teach the space factor. JP’018 discloses that the wound magnetic core has space factor of 80% or more, the core has good properties (Page 9). Thus, it would be obvious to one of ordinary skill in the art to make a wound core having space factor of 80% or more as taught by JP’018 in the process of JP’561 in view of JP’063 in order to make a wound magnetic core having good properties as disclosed by JP’018. The space factor disclosed by JP’018 overlaps the recited space factor in the instant claims and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claim 20, JP’063 discloses that in the step of heat treatment, the rectangular-shaped core is maintained on an outer peripheral side using a heat treatment outer peripheral jig, and the heat treatment outer peripheral jig is shaped to maintain at least a part of the outer peripheral surface of the rectangular shape (Abstract; Page 4-7; Fig 2 and Fig. 3). Heat treating amorphous strip to nanocrystalize the strip for wounded magnetic core is well-known to one of ordinary skill in the art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP’561 (JPS 57-148561A, IDS dated 11/17/2020) in view of JP’063 (JPH 08-97063), as applied to claim 1 above, and further in view of JP’014 (JPS 57-193014, IDS dated 09/02/2019).
Regarding claim 9, JP’561 in view of JP’063 does not teach a recessed portion. JP’014 discloses that making a recessed portion in wounded core facilitates the insertion of a coil (Abstract; Fig. 4). It would be obvious to one of ordinary skill in the art to make a recessed portion as taught by JP’014 in the process of JP’561 in view of JP’063 in order to facilitate the insertion of a coil as disclosed by JP’014.

Allowable Subject Matter
Claims 3, 5-6, 14-17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733